UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBYN ABRAHAM,

                           Plaintiff,
                                                     17 Civ. 5429 (KPF)
                    -v.-
                                                          ORDER
ABBY LEIGH, et al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      On June 10, 2019, the Court entered an Order, setting a deadline of

November 15, 2019, for the filing of pre-motion letters concerning

contemplated summary judgment motions. (Dkt. #230). Plaintiff requested

leave to file a motion for summary judgment for the first time on February 25,

2020. (Dkt. #450). On February 27, 2020, the Court entered an Order

requiring Plaintiff to file a letter on or before March 6, 2020, demonstrating

good cause as to why she failed to file a pre-motion submission by the

November 15, 2019 deadline. (Dkt. #455). The Court is in receipt of Plaintiff’s

March 6, 2020 letter seeking leave to file a motion for summary judgment and

attempting to demonstrate good cause as to why she did not comply with the

Court’s June 10, 2019 Order. (Dkt. #459). The Court is also in receipt of the

Leigh Defendants’ March 12, 2020 Letter in opposition to Plaintiff’s request.

(Dkt. #463, 464).

      Plaintiff’s application to file an untimely motion for summary judgment is

hereby DENIED. Plaintiff has failed to establish good cause for her failure to

abide by the Court’s June 10, 2019 Order, which gave the parties five months

in which to make pre-motion submissions for anticipated motions for summary
judgment. Nor has Plaintiff established that her failure to do so was the result

of excusable negligence. Further, upon review of Defendants’ motion for

summary judgment papers, Plaintiff’s opposition papers, and the exhibits that

Plaintiff has submitted to the Court to demonstrate the likelihood of success of

her anticipated motion for summary judgment, the Court concludes that

Plaintiff’s motion for summary judgment, were it to be filed, would not have a

reasonable likelihood of success. Thus, it would be a waste of the parties’ and

the Court’s resources to allow Plaintiff to file an untimely motion for summary

judgment. In so deciding, the Court does not express any opinion as to the

likelihood of success of Defendants’ motion for summary judgment, which has

not yet been fully briefed.

SO ORDERED.

Dated:       March 18, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                       2
